DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,212,006 (Campos). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1-20 of the instant application are encompassed by claims 1-24 of US Patent No. 11,212,006 (Campos).
Instant Application No. 17/562,671 (Claim 1)
US Patent No. 11,212,006 (Claims 1 and 2)
         An apparatus for a communications network, comprising:
         a first optical circulator configured to collect, from the communications network, a seed source spanning a wavelength range;
        a laser diode configured to output an output signal comprising primarily the wavelength range collected at the first optical circulator;


        An apparatus for a communications network, comprising:
          a first optical circulator configured to collect, from the communications network, a seed source spanning a wavelength range (i.e., see Claim 1 of US Patent No. 11,212,006);
         a laser diode configured to output an output signal comprising primarily the wavelength range collected at the first optical circulator (i.e., see Claim 1 of US Patent No. 11,212,006);


         a second optical circulator in communication with the laser diode and configured to collect the output signal from the laser diode; and


        a second optical circulator in communication with the laser diode and configured to collect the output signal from the laser diode (i.e., see Claim 1 of US Patent No. 11,212,006); and


         a modulator in operable communication with the first optical circulator and configured to modulate the output signal; and

        a modulator in operable communication with the first optical circulator and configured to modulate the output signal (i.e., see Claim 1 of US Patent No. 11,212,006); and

         a filter configured to collect and separate the seed source and a downstream signal.

        a filter configured to collect and separate the seed source and a downstream signal (i.e., see Claims 1 and 2 of US Patent No. 11,212,006).





	Regarding claim 2, as similarly described above, Campos discloses further comprising a first photodetector in communication with the filter (i.e., see Claim 2 of US Patent No. 11,212,006).
	Regarding claim 3, as similarly described above, Campos discloses wherein the output signal is based at least in part on injection locking the laser diode using the seed source (i.e., see Claim 3 of US Patent No. 11,212,006).
	Regarding claim 4, as similarly described above, Campos discloses wherein the second optical circulator is disposed between the laser diode and the modulator (i.e., see Claim 4 of US Patent No. 11,212,006).
	Regarding claim 5, as similarly described above, Campos discloses wherein the second optical circulator is disposed between the modulator and the laser diode (i.e., see Claim 5 of US Patent No. 11,212,006).
	Regarding claim 6, as similarly described above, Campos discloses wherein the laser diode further comprises a front facet, and wherein the laser diode is further configured to collect the seed source at the front facet (i.e., see Claim 6 of US Patent No. 11,212,006).
	Regarding claim 7, as similarly described above, Campos discloses wherein the second optical circulator is disposed between the first optical circulator and the laser diode (i.e., see Claim 7 of US Patent No. 11,212,006).
	Regarding claim 8, as similarly described above, Campos discloses wherein the laser diode further comprises a rear facet, and wherein the laser diode is configured to collect the seed source by the rear facet (i.e., see Claim 8 of US Patent No. 11,212,006).
	Regarding claim 9, as similarly described above, Campos discloses further comprising a photodetector in one-way communication with the second optical circulator and configured to collect a portion of the seed source reflected from the rear facet of the laser diode to the photodetector, by the second optical circulator (i.e., see Claim 9 of US Patent No. 11,212,006).
	Regarding claim 10, as similarly described above, Campos discloses wherein the filter is disposed between the first optical circulator and the seed source (i.e., see Claim 2 of US Patent No. 11,212,006).
	Regarding claim 11, as similarly described above, Campos discloses wherein the filter is disposed between the first optical circulator and the second optical circulator (i.e., see Claim 10 of US Patent No. 11,212,006). 

Instant Application No. 17/562,671 (Claim 12)
US Patent No. 11,212,006 (Claim 10)
         An apparatus for a communications network, comprising:
         a first optical circulator configured to collect a combined signal comprising a downstream signal and a seed source spanning a wavelength range;


        An apparatus for a communications network, comprising:
        a first optical circulator configured to collect a combined signal comprising a downstream signal and a seed source spanning a wavelength range (i.e., see Claim 10 of US Patent No. 11,212,006);


         a filter configured to collect the combined signal from the first optical circulator and separate the downstream signal from the seed source;

         a filter configured to collect the combined signal from the first optical circulator and separate the downstream signal from the seed source (i.e., see Claim 10 of US Patent No. 11,212,006);

         a laser diode configured to collect the seed source from the filter and output an output signal comprising primarily the wavelength range based at least in part on the seed source from the filter;


         a laser diode configured to collect the seed source from the filter and output an output signal comprising primarily the wavelength range based at least in part on the seed source from the filter (i.e., see Claim 10 of US Patent No. 11,212,006);


         a first modulator configured to modulate the output signal; and

         a first modulator configured to modulate the output signal (i.e., see Claim 10 of US Patent No. 11,212,006); and

         a second optical circulator in communication with the filter and disposed between the laser diode and the first modulator.


          a second optical circulator in communication with the filter and disposed between the laser diode and the first modulator (i.e., see Claim 10 of US Patent No. 11,212,006).




Regarding claim 13, as similarly described above, Campos discloses wherein the second optical circulator is (1) in one-way communication with the filter and the first modulator, and (ii) in two-way communication with the laser diode (i.e., see Claim 11 of US Patent No. 11,212,006).
Regarding claim 14, as similarly described above, Campos discloses further comprising: a second modulator disposed between the first optical circulator and the second optical circulator, wherein the second modulator is configured to (4) collect the output signal from the second optical circulator and (ii) direct a second modulated signal to the first optical circulator; and a phase shift element disposed between the first modulator and the second optical circulator (i.e., see Claim 12 of US Patent No. 11,212,006).
Regarding claim 15, as similarly described above, Campos discloses further comprising a polarization beam splitter disposed between the second optical circulator and the phase shift element (i.e., see Claim 14 of US Patent No. 11,212,006).
Regarding claim 16, as similarly described above, Campos discloses further comprising a polarization combiner disposed between the first optical circulator and the first modulator (i.e., see Claim 1 of US Patent No. 11,212,006).
Regarding claim 17, as similarly described above, Campos discloses further comprising: a third modulator disposed between the polarization beam splitter and the first optical circulator, wherein the third modulator is configured to input a polarized signal from the polarization beam splitter; a fourth modulator; and a second phase shift element disposed between the polarization beam splitter and the fourth modulator, wherein the fourth modulator is configured to input the phase shifted signal from the second phase shift element (i.e., see Claim 15 of US Patent No. 11,212,006).
Regarding claim 18, as similarly described above, Campos discloses wherein the second optical circulator is in direct communication with the first modulator, the laser diode, and the first optical circulator (i.e., see Claim 10 of US Patent No. 11,212,006).
Regarding claim 19, as similarly described above, Campos discloses wherein the first modulator is configured to use coherent modulation such that the modulated signal comprises more than one data stream (i.e., see Claim 17 of US Patent No. 11,212,006).
Regarding claim 20, as similarly described above, Campos discloses wherein the first modulator further comprises an in-phase quadrature modulator (i.e., see Claim 18 of US Patent No. 11,212,006).

4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,601,513 (Campos). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1-20 of the instant application are encompassed by claims 1-18 of US Patent No. 10,601,513 (Campos).
Instant Application No. 17/562,671 (Claim 1)
US Patent No. 10,601,513 (Claims 1 and 2)
         An apparatus for a communications network, comprising:
         a first optical circulator configured to collect, from the communications network, a seed source spanning a wavelength range;
        a laser diode configured to output an output signal comprising primarily the wavelength range collected at the first optical circulator;


        An apparatus for a communications network, comprising:
          a first optical circulator configured to collect, from the communications network, a seed source spanning a wavelength range (i.e., see Claim 1 of US Patent No. 10,601,513);
         a laser diode configured to output an output signal comprising primarily the wavelength range collected at the first optical circulator (i.e., see Claim 1 of US Patent No. 10,601,513);


         a second optical circulator in communication with the laser diode and configured to collect the output signal from the laser diode; and


        a second optical circulator in communication with the laser diode and configured to collect the output signal from the laser diode (i.e., see Claim 1 of US Patent No. 10,601,513); and


         a modulator in operable communication with the first optical circulator and configured to modulate the output signal; and

        an external modulator in operable communication with the first optical circulator and configured to modulate the output signal (i.e., see Claim 1 of US Patent No. 10,601,513); and

         a filter configured to collect and separate the seed source and a downstream signal.

        a filter configured to collect and separate the seed source and a downstream signal (i.e., see Claims 1 and 2 of US Patent No. 10,601,513).





	Regarding claim 2, as similarly described above, Campos discloses further comprising a first photodetector in communication with the filter (i.e., see Claim 2 of US Patent No. 10,601,513).
	Regarding claim 3, as similarly described above, Campos discloses wherein the output signal is based at least in part on injection locking the laser diode using the seed source (i.e., see Claim 3 of US Patent No. 10,601,513).
	Regarding claim 4, as similarly described above, Campos discloses wherein the second optical circulator is disposed between the laser diode and the modulator (i.e., see Claims 1, 2 and 4 of US Patent No. 10,601,513).
	Regarding claim 5, as similarly described above, Campos discloses wherein the second optical circulator is disposed between the modulator and the laser diode (i.e., see Claims 1, 2 and 4 of US Patent No. 10,601,513).
	Regarding claim 6, as similarly described above, Campos discloses wherein the laser diode further comprises a front facet, and wherein the laser diode is further configured to collect the seed source at the front facet (i.e., see Claim 5 of US Patent No. 10,601,513).
	Regarding claim 7, as similarly described above, Campos discloses wherein the second optical circulator is disposed between the first optical circulator and the laser diode (i.e., see Claim 6 of US Patent No. 10,601,513).
	Regarding claim 8, as similarly described above, Campos discloses wherein the laser diode further comprises a rear facet, and wherein the laser diode is configured to collect the seed source by the rear facet (i.e., see Claim 8 of US Patent No. 10,601,513).
	Regarding claim 9, as similarly described above, Campos discloses further comprising a photodetector in one-way communication with the second optical circulator and configured to collect a portion of the seed source reflected from the rear facet of the laser diode to the photodetector, by the second optical circulator (i.e., see Claim 8 of US Patent No. 10,601,513).
	Regarding claim 10, as similarly described above, Campos discloses wherein the filter is disposed between the first optical circulator and the seed source (i.e., see Claim 9 of US Patent No. 10,601,513).
	Regarding claim 11, as similarly described above, Campos discloses wherein the filter is disposed between the first optical circulator and the second optical circulator (i.e., see Claim 9 of US Patent No. 10,601,513). 

Instant Application No. 17/562,671 (Claim 12)
US Patent No. 10,601,513 (Claim 9)
         An apparatus for a communications network, comprising:
         a first optical circulator configured to collect a combined signal comprising a downstream signal and a seed source spanning a wavelength range;


        An apparatus for a communications network, comprising:
        a first optical circulator configured to collect a combined signal comprising a downstream signal and a seed source spanning a wavelength range (i.e., see Claim 9 of US Patent No. 10,601,513);


         a filter configured to collect the combined signal from the first optical circulator and separate the downstream signal from the seed source;

         a filter configured to collect the combined signal from the first optical circulator and separate the downstream signal from the seed source (i.e., see Claim 9 of US Patent No. 10,601,513);

         a laser diode configured to collect the seed source from the filter and output an output signal comprising primarily the wavelength range based at least in part on the seed source from the filter;


         a laser diode configured to collect the seed source from the filter and output an output signal comprising primarily the wavelength range based at least in part on the seed source from the filter (i.e., see Claim 9 of US Patent No. 10,601,513);


         a first modulator configured to modulate the output signal; and

         an external modulator configured to modulate the output signal (i.e., see Claim 9 of US Patent No. 10,601,513); and

         a second optical circulator in communication with the filter and disposed between the laser diode and the first modulator.


          a second optical circulator in communication with the filter and disposed between the laser diode and the first modulator (i.e., see Claim 9 of US Patent No. 10,601,513).




Regarding claim 13, as similarly described above, Campos discloses wherein the second optical circulator is (1) in one-way communication with the filter and the first modulator, and (ii) in two-way communication with the laser diode (i.e., see Claims 9 and 10 of US Patent No. 10,601,513).
Regarding claim 14, as similarly described above, Campos discloses further comprising: a second modulator disposed between the first optical circulator and the second optical circulator, wherein the second modulator is configured to (4) collect the output signal from the second optical circulator and (ii) direct a second modulated signal to the first optical circulator; and a phase shift element disposed between the first modulator and the second optical circulator (i.e., see Claim 10 of US Patent No. 10,601,513).
Regarding claim 15, as similarly described above, Campos discloses further comprising a polarization beam splitter disposed between the second optical circulator and the phase shift element (i.e., see Claim 12 of US Patent No. 10,601,513).
Regarding claim 16, as similarly described above, Campos discloses further comprising a polarization combiner disposed between the first optical circulator and the first modulator (i.e., see Claim 12 of US Patent No. 10,601,513).
Regarding claim 17, as similarly described above, Campos discloses further comprising: a third modulator disposed between the polarization beam splitter and the first optical circulator, wherein the third modulator is configured to input a polarized signal from the polarization beam splitter; a fourth modulator; and a second phase shift element disposed between the polarization beam splitter and the fourth modulator, wherein the fourth modulator is configured to input the phase shifted signal from the second phase shift element (i.e., see Claim 13 of US Patent No. 10,601,513).
Regarding claim 18, as similarly described above, Campos discloses wherein the second optical circulator is in direct communication with the first modulator, the laser diode, and the first optical circulator (i.e., see Claims 9 and 10 of US Patent No. 10,601,513).
Regarding claim 19, as similarly described above, Campos discloses wherein the first modulator is configured to use coherent modulation such that the modulated signal comprises more than one data stream (i.e., see Claim 15 of US Patent No. 10,601,513).
Regarding claim 20, as similarly described above, Campos discloses wherein the first modulator further comprises an in-phase quadrature modulator (i.e., see Claim 16 of US Patent No. 10,601,513).

Allowable Subject Matter
5.	Claims 1-20 are allowed (if overcome the double patenting above). 

6.	The following is an examiner’s statement of reasons for allowance: 
Claims 1-11 are allowable because Cheng (Pub. No.: US 2011/0091214), Eiselt et al (Pub. No.: US 2015/0030334), and Qian et al (Pub. No.: US 2010/0215368), takes alone or in combination, fails to teach a first optical circulator configured to collect, from the communications network, a seed source spanning a wavelength range; a laser diode configured to output an output signal comprising primarily the wavelength range collected at the first optical circulator;
a second optical circulator in communication with the laser diode and configured to collect the output signal from the laser diode; and a modulator in operable communication with the first optical circulator and configured to modulate the output signal; and a filter configured to collect and separate the seed source and a downstream signal.
	Claims 12-20 are allowable because Cheng (Pub. No.: US 2011/0091214), Eiselt et al (Pub. No.: US 2015/0030334), and Qian et al (Pub. No.: US 2010/0215368), takes alone or in combination, fails to teach a first optical circulator configured to collect a combined signal comprising a downstream signal and a seed source spanning a wavelength range; a filter configured to collect the combined signal from the first optical circulator and separate the downstream signal from the seed source; a laser diode configured to collect the seed source from the filter and output an output signal comprising primarily the wavelength range based at least in part on the seed source from the filter; a first modulator configured to modulate the output signal; and a second optical circulator in communication with the filter and disposed between the laser diode and the first modulator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                      Conclusion
7.    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheng (Pub. No.: US 2011/0091214) discloses cascased injection locking of fabry-perot laser for wave division modulated passive optical networks.
Eiselt et al (Pub. No.: US 2015/0030334) discloses method, system, and transceiver device for bidirectionally transmitting digital optical signals over an optical transmission link.
Qian et al (Pub. No.: US 2010/0215368) discloses single wavelength source-free OFDMA-PON communication systems and methods.

8.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature
or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.
/HANH PHAN/Primary Examiner, Art Unit 2636